Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Detailed Action
	This application is a continuation of US application 16/230225, now US patent 1087464, filed December 21, 2018, which is a continuation in part of PCT/US2017/039545, filed June 27, 2017, which claims benefit of provisional application 62/355096, filed June 27, 2016.  Claims 1-13 are pending in this application and examined on the merits herein.

Specification
The disclosure is objected to because of the following informalities: Table 2 on p. 19 includes the recitation “100 µg/mouse in 50 □l ip daily”.  Table 4 on p. 20 includes the recitation, “100 □g/mouse in 50 µl ip daily”.  In both cases the square □ appears to be inadvertently inserted instead of some other symbol, probably “µ”.
Appropriate correction is required.

The abstract of the disclosure is objected to because it contains the grammatically incorrect phrase “in particular, disclosed a composition that contains one or more…”  Correction is required.  See MPEP § 608.01(b).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Independent claim 1 is directed to a method comprising administering to a subject a composition including one or more compounds selected from CDP-choline, CDP-diacylglycerol, and CDP-ethanolamine, which are all phospholipid conjugates of the nucleotide cytidine diphosphate. (CDP) However the claim also includes the limitation “wherein the composition does not comprise a nucleotide.” Since the claimed CDP conjugates are nucleotides, this limitation excluding nucleotides contradicts the rest of the claim.  For the sake of this office action, the claims will be examined as if the limitation were written to exclude a nucleotide other than CDP-choline, CDP-ethanolamine, and CDP-diacylglycerol.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 6, 7, and 12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Horrocks et al.  (US patent 4386078, cited in PTO-1449)
	Independent claim 1 is directed to a method for preventing acute respiratory distress syndrome (ARDS) in a subject comprising administering to the subject an effective amount of a composition comprising a CDP-conjugated precursor.  The claim further specifies that the CDP-conjugated precursors are the only active ingredients in the composition, and/or the composition does not comprise a nucleotide.  Because of the transitional phrase “and/or” in the claim, only one of these exclusionary provisos must be met in order to infringe the claim.  Therefore it is interpreted as encompassing methods comprising administering further active ingredients so long as they are not additional nucleotides.  Dependent claim 2 requires that the composition include two of the recited CDP derivatives.  Dependent claim 3 requires that one of the CDP derivatives be CDP-choline.  Dependent claims 6 and 7 further define the physical form and route of administration of the composition.  Claim 12 requires that the composition be administered “prior to” infection with one or more influenza strains.  Since influenza is an infectious disease which any subject could presumably be exposed to in the future, this claim is interpreted as encompassing administration to any subject whatsoever.
	Horrocks et al. discloses a method and therapeutic composition for maintaining glycerophospholipid production in cells, wherein the composition comprises a liponucleotide selected from a list comprising cytidine diphosphoethanolamine, optionally in combination with cytidine diphosphocholine, which is CDP-choline. (column 1 line 65 – column 2 line 18) An equimolar mixture of CDP-choline and CDP-ethanolamine is preferred. (column 4 lines 33-37) This treatment is disclosed to be useful for controlling free fatty acid proliferation and maintaining ATP concentration during ischemia. (column 2 lines 22-56) Furthermore the treatment is disclosed to be useful as an emergency measure for treating a patient who has experienced an ischemic event such as a heart attack or stroke. (column 5 lines 6-22) According to table 1 on pp. 11-12 of the specification as originally filed, myocardial infarction and stroke are potential causes of ARDS.  Therefore administration of the therapy of Horrocks et al. to a patient undergoing a myocardial infarction or stroke is reasonably considered to be a method of preventing ARDS as defined in the specification.  For these reasons Horrocks et al. anticipates the claimed invention.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 8-10 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Horrocks et al. as applied to claims 1-3, 6, 7, and 12 above, and further in view of Yuan. (Reference included with PTO-892)
	The disclosure of Horrocks et al. is discussed above.  Horrocks et al. does not disclose a method wherein the subject is suffering from a lung insult such as influenza infection.
	Yuan discloses that H7N9 influenza infection can lead to acute respiratory distress syndrome (ARDS). (p. 2 left column first paragraph) Yuan further discloses that patients suffering from ARDS in influenza infection can develop ischemia-reperfusion injury, and suggests using cyclosporin A to inhibit IR injury in patients suffering from ARDS and influenza, (p. e right column first paragraph) Yuan further discloses that cyclosporin A produces many side effects, and that there could be concerns about its immunosuppressive activity in influenza-infected patients. (p. 4 left column second paragraph, right column second paragraph)
	It would have been obvious to one of ordinary skill in the art at the time of the invention to administer the therapy described by Horrocks et al. including CDP-choline and CDP-ethanolamine to a patient suffering from severe influenza infection to prevent ischemia-reperfusion damage from ARDS.  One of ordinary skill in the art would have seen the disclosure of Yuan as suggesting administering therapies for preventing ischemia-reperfusion injury to patients suffering from severe influenza.  This is especially true since the therapeutic agent described by Yuan for this purpose, namely cyclosporine A, is described as having potential drawbacks that would motivate one of ordinary skill in the art to look for alternative therapeutic agents for preventing IR injury in these patients.
	Therefore the invention taken as a whole is prima facie obvious.

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Horrocks et al. in view of Yuan as applied to claims 1-3, 6-10, and 12-13 above, and further in view of Holm et al. (US pre-grant publication 2007/0244045, cited in PTO-892)
	The disclosures of Horrocks et al. and Yuan are discussed above.  Horrocks et al. in view of Yuan does not disclose a method further comprising administering surfactant therapy to the patient.  However Holm et al. discloses a method of treating a patient suffering from lung disease comprising administering to the patient a surfactant preparation including surfactant protein B and a phospholipid. (p. 1 paragraph 8) Conditions treatable by this method include acute respiratory distress syndrome. (p. 1 paragraph 14)
	It would have been obvious to one of ordinary skill in the art at the time of the invention to administer the ischemia-reperfusion therapy described by Horrocks et al. in combination with the surfactant therapy described by Holm et al.  One of ordinary skill in the art would have found it to be obvious to combine these two therapies because they are both shown to be useful individually for treating the same patient population, namely a patient with severe influenza suffering from or at risk for ARDS. 
	Therefore the invention taken as a whole is prima facie obvious.

Claims 4, 5, and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Horrocks et al. in view of Yuan as applied to claims 1-3, 6-10, and 12-13 above, and further in view of Nyce. (US pre-grant publication 2003/0181353, cited in PTO-1449)
	The disclosures of Horrocks et al. and Yuan are discussed above.  Horrocks et al. in view of Yuan does not disclose a method further comprising administering surfactant therapy to the patient.
	Nyce discloses a method of prevention and treatment of conditions including ARDS, comprising administering to a subject in need thereof a combination of folinic acid and optionally a second agent such as a surfactant. (p. 4 paragraph 18) Surfactants usable in this method include CDP choline and CDP diacylglycerol. (p. 6 paragraph 26)
	It would have been obvious to one of ordinary skill in the art at the time of the invention to administer the ischemia-reperfusion therapy described by Horrocks et al. in combination with the therapy described by Nyce, using CDP-diacylglycerol as a surfactant.  One of ordinary skill in the art would have found it to be obvious to combine these two therapies because they are both shown to be useful individually for treating the same patient population, namely a patient with severe influenza suffering from or at risk for ARDS.  While claim 1 as written includes the limitation “wherein CDP-conjugated precursors are the only active ingredient,” the claim then includes the alternate limitation “and/or wherein the composition does not comprise a nucleotide.” Since folinic acid is not a nucleotide it is therefore not excluded from this proviso.
	Therefore the invention taken as a whole is prima facie obvious.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-10 and 12-13 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3-7, 10, 16, and 17 of U.S. Patent No. 10874684. (Cited in PTO-892, herein referred to as ‘684) Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of ‘684 anticipate the claimed invention.
	Specifically, claims 1 and 3 of ‘684 claim a composition comprising CDP-diacylglycerol and one or both of CDP-choline and CDP-ethanolamine.  Claim 4 further requires that the CDP-conjugated precursors are the only active ingredients in the composition.  Claim 5 of ‘684 still further requires that the composition be a powder or tablet.  Claim 6 of ‘684 claims a method comprising administering this composition to a subject to treat acute respiratory distress syndrome (ARDS).  Claims 16 and 17 of ‘684 further require that the subject be suffering from influenza and that the treatment be administered before ARDS develops, making it a preventative treatment as described in the present claims.  Claims 7 and 10 of ‘684 describe a method wherein the composition is administered by inhalation.  Therefore the claims of ‘684 anticipate the present claims.

Claims 1-5, 8-10, and 13 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-6 of U.S. Patent No. 11154621 (Cited in PTO-892, herein referred to as ‘621) in view of Mineo et al. (Reference included with PTO-892)
	Claims 1-6 of ‘621 claim a method of treating chronic obstructive pulmonary disease (COPD) and/or pulmonary fibrosis comprising administering to a subject in need thereof a composition comprising CDP-choline, CDP-diacylglycerol, and/or CDP-ethanolamine.  The claims of ‘621 do not claim a method of treating or preventing ARDS, or a method of preventing ARDS in a patient suffering from influenza.
	Mineo et al. discloses a study of ARDS and fibrosis in patients suffering from H1N1 influenza. (p. 186 last paragraph, p. 187 first paragraph) Pulmonary fibrosis is seen to be a potential complication of ARDS in these patients. (p. 190 first and second paragraph)
	It would have been obvious to one of ordinary skill in the art at the time of the invention to administer the therapy described by the claims of ‘621 to a patient suffering from influenza at risk of ARDS and pulmonary fibrosis.  One of ordinary skill in the art would have been motivated to do so and would have reasonably expected success because Mineo et al. discloses that these patient populations overlap.

Claims 1-3, 6-10, and 12-13 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 5, 7, and 14 of U.S. Patent No. 4386078 (Cited in PTO-1449, herein referred to as ‘078) in view of Yuan. (Reference included with PTO-892)
Claim 1 of ‘078 claims a method of maintaining glycerophospholipid production in a cell and suppressing free fatty acid proliferation comprising administering to the cell, wherein the cell is mammalian cell susceptible to injury and disease, comprising administering to the cell one or more liponucleotides including CDP-ethanolamine and CDP-choline.  Dependent claim 5 of ‘078 specifies that the composition comprises both CDP-choline and CDP-ethanolamine.  Dependent claim 7 of ’07 further specifies that the injury comprises ischemia.  Claim 14 of ‘078 specifies that the therapeutic agent is administered before the injury occurs, making the method a preventative agent.
	The claims of ‘078 do not specifically describe a method of preventing ARDS or a method wherein the cell is a cell of a subject suffering from influenza.  However, 	Yuan discloses that H7N9 influenza infection can lead to acute respiratory distress syndrome (ARDS). (p. 2 left column first paragraph) Yuan further discloses that patients suffering from ARDS in influenza infection can develop ischemia-reperfusion injury, and suggests using cyclosporin A to inhibit IR injury in patients suffering from ARDS and influenza, (p. 3 right column first paragraph) Yuan further discloses that cyclosporin A produces many side effects, and that there could be concerns about its immunosuppressive activity in influenza-infected patients. (p. 4 left column second paragraph, right column second paragraph)
	It would have been obvious to one of ordinary skill in the art at the time of the invention to administer the therapy described in the claims of ‘078 including CDP-choline and CDP-ethanolamine to a patient suffering from severe influenza infection to prevent ischemia-reperfusion damage from ARDS.  One of ordinary skill in the art would have seen the disclosure of Yuan as suggesting administering therapies for preventing ischemia-reperfusion injury to patients suffering from severe influenza.  This is especially true since the therapeutic agent described by Yuan for this purpose, namely cyclosporine A, is described as having potential drawbacks that would motivate one of ordinary skill in the art to look for alternative therapeutic agents for preventing IR injury in these patients.

Claims 1-5, 8-10, and 13 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-8 of copending Application No. 17/472225 (US pre-grant publication 2022/0062425, cited in PTO-892, herein referred to as ‘225)  in view of Mineo et al. (Reference included with PTO-892)
	Claims 1-8 of ‘225 claim a method of treating chronic obstructive pulmonary disease (COPD) and/or pulmonary fibrosis comprising administering to a subject in need thereof a composition comprising CDP-choline, CDP-diacylglycerol, and/or CDP-ethanolamine.  The claims of ‘225 do not claim a method of treating or preventing ARDS, or a method of preventing ARDS in a patient suffering from influenza.
	Mineo et al. discloses a study of ARDS and fibrosis in patients suffering from H1N1 influenza. (p. 186 last paragraph, p. 187 first paragraph) Pulmonary fibrosis is seen to be a potential complication of ARDS in these patients. (p. 190 first and second paragraph)
	It would have been obvious to one of ordinary skill in the art at the time of the invention to administer the therapy described by the claims of ‘225 to a patient suffering from influenza at risk of ARDS and pulmonary fibrosis.  One of ordinary skill in the art would have been motivated to do so and would have reasonably expected success because Mineo et al. discloses that these patient populations overlap.
This is a provisional nonstatutory double patenting rejection.

Conclusion
	No claims are allowed in this action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC OLSON whose telephone number is (571)272-9051. The examiner can normally be reached M-F 6am-3:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shaojia A Jiang can be reached on 571-272-0627. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ERIC OLSON/Primary Examiner, Art Unit 1623                                                                                                                                                                                                        9/27/2022